                   Case 18-10601-MFW                    Doc 2945          Filed 08/25/20   Page 1 of 15




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket No. 2898
------------------------------------------------------------------x

                                                 AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

PANAGIOTA MANATAKIS, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC2, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On July 31, 2020, I caused to be served the “Notice Of Agenda For Telephonic And Video
   Hearing Scheduled For August 4, 2020 At 10:30 A.M. (Et), Before The Honorable Mary F.
   Walrath, At The United States Bankruptcy Court For The District Of Delaware ,” dated July
   31, 2020 [Docket No. 2898], by causing true and correct copies to be:

          i.     enclosed securely in separate postage pre-paid envelopes and delivered via overnight
                 mail to those parties listed on the annexed Exhibit A, and

         ii.     delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”



1 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013. Due to the large
number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete list of the
Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of this
information may be obtained on the website of the Debtors claims and noticing agent at http://dm.epiq11.com/twc.
2   Epiq Bankruptcy Solutions, LLC is now known as Epiq Corporate Restructuring, LLC
            Case 18-10601-MFW          Doc 2945      Filed 08/25/20     Page 2 of 15




4. In addition, I hereby certify that the referenced document(s) were electronically filed with the
   United States Bankruptcy Court for the District of Delaware by using the CM/ECF system. I
   further certify that the parties of record in this case, all registered CM/ECF users located on
   the Court’s Electronic Mail Notice List, annexed hereto as Exhibit C, were served through
   the CM/ECF system.

                                                             /s/ Panagiota Manatakis
                                                             Panagiota Manatakis
 Sworn to before me this
 24th day of August, 2020
 /s/ Diane M. Streany
 Notary Public, State of New York
 No. 01ST5003825
 Qualified in Westchester County
 Commission Expires November 2, 2022
Case 18-10601-MFW   Doc 2945   Filed 08/25/20   Page 3 of 15




                    EXHIBIT A
                                             THE WEINSTEIN COMPANY
                       Case 18-10601-MFW          Doc 2945 Filed 08/25/20
                                                    Service List
                                                                                  Page 4 of 15

Claim Name                               Address Information
AMERICAN EXPRESS TRAVEL RELATED          C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
FRIED SAPERSTEIN ABBATT, P.C.            (COUNSEL TO GOLDFLAT PRODUCTIONS, LLC & WESTSIDE PRODUCTIONS, LLC) ATTN:
                                         CANDYCE EWING ABBATT 31700 TELEGRAPH ROAD, SUITE 120 BINGHAM FARMS MI 48025
FRIEDMAN & SPRINGWATER LLP               (COUNSEL TO UNIVERSAL MUSIC ENTERPRISES, ET AL.) ATTN: JAKE K. SPRINGWATER,
                                         ESQ. 350 SANSOME STREET, SUITE 210 SAN FRANCISCO CA 94101
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
IP MANAGEMENT, INC. / IPW, LLC           C/O MARC TOBEROFF 23823 MALIBU ROAD, SUITE 50-363 MALIBU CA 90265
MCCABE, WEISBERG & CONWAY, LLC           (COUNSEL TO DAIMLER TRUST) ATTN: JANET Z. CARLTON, CHASE N. MILLER, KRISTI J.
                                         DOUGHTY & MICHAEL K. PAK 1407 FOULK ROAD, SUITE 204 FOULKSTONE PLAZA
                                         WILMINGTON DE 19803
OFFICE OF THE UNITED STATES ATTORNEY     DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE      ATTN: JANE LEAMY & HANNAH M. MCCOLLUM, ESQS. J. CALEB BOGGS FEDERAL BUILDING
                                         844 KING ST STE 2207 LOCKBOX 35 WILMINGTON DE 19801
PEOPLE OF THE STATE OF NEW YORK, THE     C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
SECURITIES AND EXCHANGE COMMISSION       NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                         STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION       100 F STREET, NE WASHINGTON DC 20549
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF NEW YORK ATTORNEY GENERAL       ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
WILMER CUTLER PICKERING HALE AND DORR    (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: NANCY L. MANZER, ESQ. 1875
LLP                                      PENNSYLVANIA AVENUE NW WASHINGTON DC 20006




                                  Total Creditor count 14




Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 1
                                          THE WEINSTEIN COMPANY
                       Case 18-10601-MFW       Doc 2945 Filed 08/25/20
                                                 Service List
                                                                               Page 5 of 15

Claim Name                            Address Information
BBC FILMS                             ATTN: LIVY SANDLER LEGAL & BS AFAIRS MGR BBC ZONE A, 7TH FL BBC BROADCASTING
                                      HOUSE, PORTLAND PLACE LONDON W1A1AA UK
BERKELEY RESEARCH GROUP, LLC          ATTN: JAY BOROW 810 7TH AVE STE 4100 NEW YORK NY 10019-5818
CRAVATH SWAINE & MOORE LLP            {COUNSEL TO THE WEINSTEIN COMPANY HOLDINGS), ATTN: PAUL H. ZUMBRO, ESQ.
                                      WORLDWIDE PLAZA, 825 EIGHTH AVENUE NEW YORK NY 10019
KLEHR HARRISON HARVEY BRANZBURG LLP   ATTN: MICHAEL W. YURKEWICZ 919 N MARKET ST STE 1000 WILMINGTON DE 19801
OFFICE OF THE US TRUSTEE              ATTN: JANE LEAMY, ESQ. & HANNAH M. MCCOLLUM, ESQ. 844 KING ST., STE. 2207,
                                      LOCKBOX 35 WILMINGTON DE 19801
PACHULSKI STANG ZIEHL & JONES LLP     {COUNSEL TO THE COMMITTEE) ATTN: BRADFORD J. SANDLERS, ESQ. 919 N. MARKET ST.,
                                      17TH FLOOR WILMINGTON DE 19801
PACHULSKI STANG ZIEHL & JONES LLP     {COUNSEL TO THE COMMITTEE} ATTN: JAMES I. STANG. ESQ. 10100 SANTA MONICA
                                      BLVD., 13TH FLOOR LOS ANGELES CA 90067
RICHARDS LAYTON & FINGER PA.          {COUNSEL TO THE WEINSTEN CO. HOLDINGS ATTN: MARK D. COLLINS & PAUL N. HEATH,
                                      ESQ., ONE RODNEY SQUARE, 920 N. KING ST. WILMINGTON DE 19801
SEYFARTH SHAW LLP                     ATTN: GERALD L. MAATMAN, JR. 233 S. WACKER DR, STE 800 CHICAGO IL 60606




                               Total Creditor count 9




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 18-10601-MFW   Doc 2945   Filed 08/25/20   Page 6 of 15




                    EXHIBIT B
            Case 18-10601-MFW    Doc 2945     Filed 08/25/20   Page 7 of 15




                        The Weinstein Company Holdings LLC
                                  MSL Email List

abrown@gsbblaw.com                          djnewman@akingump.com
afg@pryormandelup.com                       dklauder@bk-legal.com
agbankdelaware@ag.tn.gov                    dminnick@pillsburylaw.com
aglenn@kasowitz.com                         dpoitras@jmbm.com
agold@herrick.com                           drichards@finemanlawfirm.com
amagaziner@ycst.com                         driley@allenmatkins.com
andrew.goldman@wilmerhale.com               dstaber@akingump.com
andrewtenzer@paulhastings.com               ebc@stevenslee.com
aremming@mnat.com                           ecf@bg.law
bankfilings@ycst.com                        edward.mcneilly@hoganlovells.com
Bankruptcy2@ironmountain.com                ejustison@ycst.com
bennettmurphy@quinnemanuel.com              emfox@seyfarth.com
bgriffith@swlaw.com                         emilyb@hbsslaw.com
bill.freeman@kattenlaw.com                  emonzo@morrisjames.com
boneill@kramerlevin.com                     enid.stuart@ag.ny.gov
bsandler@pszjlaw.com                        ericka.johnson@wbd-us.com
bsimmons@loeb.com                           erosenthal@rmgglaw.com
cahn@clm.com                                eweisfelner@brownrudnick.com
cgianelloni@swlaw.com                       fournierd@pepperlaw.com;
chardman@winston.com                        gary@lightchaseranimation.com
chipman@chipmanbrown.com                    gdonilon@mmwr.com
craig.martin@dlapiper.com                   gfmcdaniel@dkhogan.com
cris@crisarmenta.com                        gtaylor@ashbygeddes.com
csamis@potteranderson.com                   guilfoyle@blankrome.com
csimon@crosslaw.com                         hannah.mccollum@usdoj.gov
curtishehn@comcast.net                      hornung@lsellp.com
cweinerlevy@venable.com                     hweg@robinskaplan.com
dabbott@mnat.com                            jane.m.leamy@usdoj.gov
dabbott@mnat.com                            jbagdanov@bg.law
dahdoot@bushgottlieb.com;                   jdalberg@lgbfirm.com
dalowenthal@pbwt.com                        jeff.friedman@kattenlaw.com
daobrien@venable.com                        jeffrey.wexler@pillsburylaw.com
david.griffiths@weil.com                    jerry.hall@kattenlaw.com
david.simonds@hoganlovells.com              jfalgowski@burr.com
david.yohai@weil.com                        jgurule@ktbslaw.com
dbeskrone@ashbygeddes.com                   jhagle@sidley.com
dbutz@mnat.com                              jharker@cohenseglias.com
dgrassgreen@pszjlaw.com                     jhh@stevenslee.com
            Case 18-10601-MFW      Doc 2945     Filed 08/25/20   Page 8 of 15




jhoover@beneschlaw.com                        mhelt@foley.com
jkohanski@bushgottlieb.com;                   mike@dcip.com
jleto@letobassuk.com                          mlahaie@akingump.com
jlevitan@proskauer.com                        mnestor@ycst.com
jmasella@pbwt.com                             morgan.patterson@wbd-us.com
jmenton@robinskaplan.com                      morgan.patterson@wbd-us.com
joevanleuven@dwt.com                          mstamer@akingump.com
jparker@psazlaw.com                           mtalmo@mnat.com
jreitman@lgbfirm.com                          mtalmo@mnat.com
jryan@potteranderson.com                      mtoberoff@toberoffandassociates.com
jssabin@venable.com                           nmoss@akingump.com
jstang@pszjlaw.com                            notices@bkservicing.com
jwaxman@morrisjames.com                       parrow@buchalter.com
Karen@parklawllc.com                          paulsagan@paulhastings.com
kathy.jorrie@pillsburylaw.com                 pbransten@glaserweil.com
kblock@loeb.com                               pgurfein@lgbfirm.com
kcapuzzi@beneschlaw.com                       ppascuzzi@ffwplaw.com
kcowens@venable.com                           rachel.albanese@dlapiper.com
kdwbankruptcydepartment@kelleydrye.com        rachel.nanes@dlapiper.com
kelliott@kelleydrye.com                       rantonoff@blankrome.com
kgood@potteranderson.com                      rbrady@ycst.com
kireland@bushgottlieb.com                     rfeinstein@pszjlaw.com
klein@kleinllc.com                            rkinas@swlaw.com
kmann@crosslaw.com                            rklyman@gibsondunn.com
kprestegard@bushgottlieb.com;                 rmersky@monlaw.com
laura.washington@lw.com                       roglenl@ballardspahr.com
lbassuk@letobassuk.com                        rslaugh@potteranderson.com
mail@morrisadelman.com                        rtrack@msn.com
mark.desgrosseilliers@wbd-us.com              rzur@lgbfirm.com
mark.minuti@saul.com                          sbeach@ycst.com
marvin.putnam@lw.com                          scottshelley@quinnemanuel.com
mary.caloway@bipc.com                         sgiugliano@diamondmccarthy.com
matthew.ward@wbd-us.com                       sherri.simpson@oag.texas.gov
matthew.ward@wbd-us.com                       skatona@polsinelli.com
mbouslog@gibsondunn.com                       skaufman@skaufmanlaw.com
mbusenkell@gsbblaw.com                        skuhn@akingump.com
mdelaney@robinskaplan.com                     sselbst@herrick.com
melorod@gtlaw.com                             stern@lsellp.com
meltzere@pepperlaw.com                        steve@hbsslaw.com
mgottfried@lgbfirm.com                        strattond@pepperlaw.com;
mharvey@mnat.com                              summersm@ballardspahr.com
             Case 18-10601-MFW      Doc 2945     Filed 08/25/20   Page 9 of 15




susanwilliams@paulhastings.com                 tscobb@vorys.com
susheelkirpalani@quinnemanuel.com              vrubinstein@loeb.com
ted.dillman@lw.com                             wagnerr@gtlaw.com
tgeher@jmbm.com                                wayne.smith@warnerbros.com
theodore.tsekerides@weil.com                   wbowden@ashbygeddes.com
thomas.califano@dlapiper.com                   wcurchack@loeb.com
tpatterson@ktbslaw.com
          Case 18-10601-MFW     Doc 2945   Filed 08/25/20    Page 10 of 15




                        The Weinstein Company Holdings LLC
                                    Email Cure Obj.

astulman@potteranderson.com                kmiller@skjlaw.com
fnoyes@offitkurman.com                     rpalacio@ashbygeddes.com
jgrey@crosslaw.com
         Case 18-10601-MFW      Doc 2945   Filed 08/25/20    Page 11 of 15




                        The Weinstein Company Holdings LLC
                                    Email ADDS

barbeit@wigdorlaw.com                      liu@teamrosner.com
dwigdor@wigdorlaw.com                      rosner@teamrosner.com
km@mintzerfirm.com
Case 18-10601-MFW   Doc 2945   Filed 08/25/20   Page 12 of 15




                    EXHIBIT C
Internal CM/ECF Live Database                                                                                                       Page 1 of 12
              Case 18-10601-MFW                                          Doc 2945               Filed 08/25/20      Page 13 of 15


Mailing Information for Case 18-10601-MFW
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

    • Candyce Ewing Abbatt cabbatt@famfirm.com, sheri@famfirm.com
    • Derek C. Abbott dabbott@mnat.com, meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-
      6767@ecf.pacerpro.com;derek-abbott-1155@ecf.pacerpro.com
    • James W. Adelman mail@morrisadelman.com
    • Rachel E. Albanese rachel.albanese@dlapiper.com
    • Paul H. Aloe paloe@kudmanlaw.com, yali@kudmanlaw.com;dsaponara@kudmanlaw.com
    • Paul S. Arrow parrow@buchalter.com
    • Jessica Lynn Bagdanov jbagdanov@bg.law, ecf@bg.law
    • Sean Matthew Beach bankfilings@ycst.com
    • Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
    • Charles E. Boulbol rtrack@msn.com, rtrack@verizon.net
    • William Pierce Bowden wbowden@ashby-geddes.com
    • Charles G. Brackins CBrackins@hinshawlaw.com
    • Robert S. Brady bankfilings@ycst.com
    • Peter Manfred Bransten pbransten@glaserweil.com
    • Bernadette Brennan bbrennan@law.nyc.gov
    • Amy D. Brown abrown@gsbblaw.com
    • Michael G. Busenkell mbusenkell@gsbblaw.com
    • Daniel B. Butz dbutz@mnat.com
    • Aaron R. Cahn cahn@clm.com, trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com
    • Thomas R. Califano thomas.califano@dlapiper.com
    • Mary Caloway mary.caloway@bipc.com, sherry.fornwalt@bipc.com;donna.curcio@bipc.com
    • Kevin M. Capuzzi kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
    • John F. Carberry jcarberry@cl-law.com
    • David W. Carickhoff dcarickhoff@archerlaw.com
    • James S. Carr KDWBankruptcyDepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
    • Rocco A. Cavaliere rcavaliere@tarterkrinsky.com, snobles@tarterkrinsky.com
    • William E. Chipman chipman@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Tiffany Strelow Cobb tscobb@vorys.com, mdwalkuski@vorys.com
    • Mark D. Collins rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
    • Joseph Corrigan Bankruptcy2@ironmountain.com
    • Walter H. Curchack wcurchack@loeb.com, nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com
    • Jon L.R. Dalberg jdalberg@landaufirm.com, vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Michael David DeBaecke mdebaecke@ashbygeddes.com
    • Robert J. Dehney rdehney@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;robert-dehney-4464@ecf.pacerpro.com
    • Michael T Delaney mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com
    • Mark L. Desgrosseilliers desgross@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Ted A. Dillman ted.dillman@lw.com
    • Gregory T. Donilon gdonilon@mmwr.com, gregory-donilon-6537@ecf.pacerpro.com
    • Gregory T. Donilon gdonilon@pwujlaw.com, gregory-donilon-6537@ecf.pacerpro.com
    • Kristi J. Doughty de-ecfmail@mwc-law.com, de-ecfmail@ecf.inforuptcy.com
    • Katharina Earle kearle@ashbygeddes.com
    • Jamie Lynne Edmonson jedmonson@rc.com, lshaw@rc.com
    • Vernon Louis Ellicott vernon@thebloomfirm.com
    • Epiq Corporate Restructuring, LLC nmrodriguez@epiqsystems.com
    • Justin Cory Falgowski jfalgowski@burr.com
    • S. Alexander Faris bankfilings@ycst.com
    • Robert J. Feinstein rfeinstein@pszjlaw.com
    • David M. Fournier david.fournier@troutman.com, wlbank@troutman.com;monica.molitor@troutman.com
    • Edward M. Fox emfox@seyfarth.com
    • Jeff J. Friedman jeff.friedman@kattanlaw.com, nyc.bknotices@kattenlaw.com
    • Larry W Gabriel lgabriel@bg.law
    • Scott F. Gautier sgautier@robinskaplan.com, dwymore@robinskaplan.com
    • Thomas M. Geher tmg@jmbm.com, tmg@ecf.inforuptcy.com
    • Jason A. Gibson gibson@teamrosner.com
    • Peter M. Gilhuly peter.gilhuly@lw.com, nacif.taousse@lw.com;ny-courtmail@lw.com
    • Sheryl P Giugliano sgiugliano@diamondmccarthy.com
    • Anthony F. Giuliano afg@pryormandelup.com
    • Steven W Golden sgolden@pszjlaw.com
    • Andrew N. Goldman andrew.goldman@wilmerhale.com, yolande.thompson@wilmerhale.com
    • L. Katherine Good kgood@potteranderson.com
    • L. Katherine Good kgood@potteranderson.com,
      cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
    • Michael I. Gottfried MGottfried@elkinskalt.com, AAburto@elkinskalt.com;MYuen@elkinskalt.com
    • Joseph Grey jgrey@crosslaw.com, smacdonald@crosslaw.com
    • Victoria A. Guilfoyle guilfoyle@blankrome.com
    • Peter J. Gurfein pgurfein@landaufirm.com, srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Sasha M. Gurvitz sgurvitz@ktbslaw.com
    • Bryan J Hall bhall@blankrome.com
    • Derrick Hansen dhansen@friedmanspring.com
    • Carrie V Hardman chardman@winston.com, carrie-hardman-4684@ecf.pacerpro.com
    • James F Harker jharker@cohenseglias.com, sbruno@cohenseglias.com
    • Matthew B. Harvey mharvey@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matt-harvey-8145@ecf.pacerpro.com
    • Brett Michael Haywood haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?656097989273983-L_1_0-1                                                              7/31/2020
Internal CM/ECF Live Database                                                                                                            Page 2 of 12
              Case 18-10601-MFW                               Doc 2945            Filed 08/25/20             Page 14 of 15


  •   Paul Noble Heath heath@rlf.com, RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Curtis A Hehn curtishehn@comcast.net
  •   Marcus Helt mhelt@foley.com, kwilliams@gardere.com
  •   Adam Hiller ahiller@adamhillerlaw.com
  •   Michael Cory Hochman mhochman@monlaw.com
  •   Jennifer R. Hoover jhoover@beneschlaw.com, debankruptcy@beneschlaw.com
  •   Stephan Hornung hornung@lsellp.com
  •   Jay Walton Hurst jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
  •   Joseph H. Huston jhh@stevenslee.com
  •   Patrick A. Jackson Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
  •   Ericka Fredricks Johnson Ericka.johnson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
  •   Michael Joseph Joyce mjoyce@mjlawoffices.com
  •   Elizabeth Soper Justison bankfilings@ycst.com
  •   Shanti M. Katona skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
  •   Susan E. Kaufman skaufman@skaufmanlaw.com
  •   David M. Klauder dklauder@bk-legal.com
  •   Julia Bettina Klein klein@kleinllc.com
  •   Steven K. Kortanek steve@x-claim.com
  •   Lawrence Joel Kotler ljkotler@duanemorris.com
  •   Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
  •   Meredith A. Lahaie mlahaie@akingump.com
  •   Jane M. Leamy jane.m.leamy@usdoj.gov
  •   Raymond Howard Lemisch rlemisch@klehr.com
  •   Scott J. Leonhardt leonhardt@teamrosner.com
  •   Jeffrey W. Levitan jlevitan@proskauer.com
  •   Maxim B. Litvak mlitvak@pszjlaw.com
  •   Zhao Liu liu@teamrosner.com
  •   Michael Luskin luskin@lsellp.com
  •   Robert Charles Maddox maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Andrew L Magaziner bankfilings@ycst.com
  •   Kevin Scott Mann kmann@crosslaw.com, smacdonald@crosslaw.com
  •   R. Craig Martin craig.martin@dlapiper.com, carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
  •   Laura L. McCloud agbankdelaware@ag.tn.gov
  •   Hannah Mufson McCollum hannah.mccollum@usdoj.gov
  •   Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
  •   R. Stephen McNeill bankruptcy@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Edward J McNeilly edward.mcneilly@hoganlovells.com
  •   Dennis A. Meloro melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   James Paul Menton jmenton@robinskaplan.com
  •   Rachel B. Mersky rmersky@monlaw.com
  •   Kathleen M. Miller kmiller@skjlaw.com, llb@skjlaw.com,jcb@skjlaw.com
  •   Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
  •   Norman M. Monhait nmonhait@rmgglaw.com
  •   Eric J. Monzo emonzo@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
  •   James C Moon jmoon@melandrussin.com
  •   Carl D. Neff cneff@foxrothschild.com, slynch@foxrothschild.com;ahrycak@foxrothschild.com
  •   Michael S. Neiburg bankfilings@ycst.com
  •   Michael R. Nestor bankfilings@ycst.com
  •   Robert M. Novick courtnotices@kasowitz.com
  •   Frank Eugene Noyes fnoyes@offitkurman.com, Elizabeth.White@offitkurman.com
  •   Daniel A. O'Brien daobrien@venable.com
  •   Keith C. Owens kowens@foxrothschild.com, khoang@foxrothschild.com
  •   Ricardo Palacio rpalacio@ashby-geddes.com
  •   Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
  •   Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
  •   Norman L. Pernick npernick@coleschotz.com,
      pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;jwhitworth@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Joanne P. Pinckney jpinckney@pwujlaw.com, tchambers@pwujlaw.com
  •   David M. Poitras dpoitras@jmbm.com
  •   David T Queroli Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Patrick J. Reilley preilley@coleschotz.com,
      bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Reliable Companies gmatthews@reliable-co.com
  •   Andrew R. Remming aremming@mnat.com, andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
  •   Deirdre M. Richards drichards@finemanlawfirm.com
  •   Richard W. Riley rriley@wtplaw.com, clano@wtplaw.com
  •   Colin Robinson crobinson@pszjlaw.com
  •   Colin R. Robinson crobinson@pszjlaw.com
  •   Laurel D. Roglen roglenl@ballardspahr.com, ambroses@ballardspahr.com
  •   Alan Michael Root aroot@archerlaw.com
  •   Adam L. Rosen adam.rosen@ALRcounsel.com, carolann@alrcounsel.com
  •   Edward B. Rosenthal erosenthal@rmgglaw.com, jmeekins@rmgglaw.com
  •   Frederick Brian Rosner rosner@teamrosner.com
  •   Jeremy William Ryan jryan@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com
  •   Jeffrey S. Sabin JSSabin@Venable.com
  •   Christopher M. Samis csamis@potteranderson.com, cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com
  •   Bradford J. Sandler bsandler@pszjlaw.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?656097989273983-L_1_0-1                                                                    7/31/2020
Internal CM/ECF Live Database                                                                                                     Page 3 of 12
              Case 18-10601-MFW                             Doc 2945           Filed 08/25/20             Page 15 of 15


  •   Bradford J. Sandler bsandler@pszjlaw.com
  •   Susan K Seflin sseflin@bg.law
  •   Stephen B. Selbst sselbst@herrick.com, courtnotices@herrick.com
  •   Zachary I Shapiro shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Richard B. Sheldon rbs@msk.com
  •   Russell C. Silberglied silberglied@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Christopher Page Simon csimon@crosslaw.com, smacdonald@crosslaw.com
  •   David Ryan Slaugh rslaugh@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Dylan James Smith dsmith@loeb.com
  •   Wayne M. Smith wayne.smith@warnerbros.com
  •   Jane K. Springwater jspringwater@friedmanspring.com, nku@friedmanspring.com
  •   Michael S. Stamer mstamer@akingump.com
  •   James I. Stang jstang@pszjlaw.com, hrafatjoo@pszjlaw.com
  •   Amanda R. Steele steele@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Richard Stern stern@lsellp.com
  •   David B. Stratton david.stratton@troutman.com, wlbank@troutman.com,David.A.Smith@troutman.com,monica.molitor@troutman.com
  •   Enid N Stuart enid.stuart@ag.ny.gov, louisa.irving@ag.ny.gov
  •   Aaron H. Stulman astulman@potteranderson.com,
      lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Matthew G. Summers summersm@ballardspahr.com, hartlt@ballardspahr.com
  •   Matthew O Talmo mtalmo@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matthew-talmo-2348@ecf.pacerpro.com
  •   Gregory A. Taylor gtaylor@ashbygeddes.com
  •   Neil Paresh Thakor nthakor@manatt.com
  •   U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
  •   Joseph M. VanLeuven joevanleuven@dwt.com, lizcarter@dwt.com
  •   Jason Wallach jwallach@ghplaw.com
  •   Christopher A. Ward cward@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
  •   Matthew P. Ward matthew.ward@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
  •   Jeffrey R. Waxman jwaxman@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
  •   Howard J. Weg hweg@robinskaplan.com
  •   Jeffrey C. Wisler jwisler@connollygallagher.com
  •   Michael W. Yurkewicz myurkewicz@klehr.com
  •   Paul H Zumbro pzumbro@cravath.com, mao@cravath.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?656097989273983-L_1_0-1                                                            7/31/2020
